Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered. 
Notice to Applicant
Claims 1-14 and 16-21 are currently pending. 
Claims 1, 11, and 20 are amended; No claims are canceled; No claims are added. 
35 U.S.C. 112 Rejections are withdrawn. 
Contents of this Office Action:
35 U.S.C. 101 Rejection 
Art Rejection updated to include analysis of the new wherein clause. 
Response to Arguments
Prior art cited but not relied on

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite accessing information from a database wherein the information (error code) is obtained by processing an image obtained to identify an artifact and using the artifact to identify a problem, predicting a solution for servicing the image based on information; generating a customized care package; transmitting the customized care package to a technician; obtaining a response to a prompt; and updating information.  
The above mentioned limitations, as drafted, are steps that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting generic computer components (the apparatus claim recites a processor), nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer language, these steps encompass a user manually performing them. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This s judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor. These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the above-mentioned steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Regarding the new limitation of: 
wherein the artifact is a flaw in the image created as the image is obtained by the imaging device, wherein the flaw indicates that the imaging device obtained the image using too much radiation, not enough radiation, a failing detector, or the imaging device is misaligned, 
this does not add any additional elements because there is no positively recited step of actually creating the artifact. The way the claim is written simply states that the artifact is a flaw in the image, and that it indicates some other piece of information. This is exactly what printed matter is (which will be the basis of the prior art rejection below), and it does not change the previous analysis because there is no technical component or technical step – merely a description of what a piece of displayed information is.  
Moreover, the previously added claim limitations that the error code is processed by processing an image obtained by the imaging device to identify an artifact found on the image and using the artifact to identify a problem, a source of the problem, a symptom, or a combination thereof, this amounts to well-understood, routine, and conventional activity because these limitations can be read as processing a QR code by the imaging device and using it to identify an issue, which has been known in the art. Particularly, in compliance with Berkheimer, the Rubin reference is used to show that since 2012, it was common to use QR codes to take paper manuals and turn them into digital documents. Rubin particular discusses paper manuals for products, which is exactly the same field as the present invention which uses the problem to generate a customized care package based on the solution. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
The dependent claims do not resolve the 35 U.S.C. 101 eligibility issue. Claims 2-9 and 12-19 deal with the predictive model, updating the database, or determining a specialized tool related to the predicted solution, and claim 10 relates to facilitating a repair. All of these are mental steps as described above.  Claim 21 merely recites what the error code indicates. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-14, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leprince et al. (US20110060945), hereinafter “Leprince,” in view of Jamie Rubin, “Going Paperless: digitize instruction manuals and use QR codes to find them in context,” April 24, 2012,” hereinafter “Rubin.” 
Regarding claims 1, 11, and 20, Leprince discloses a non-transitory computer readable storage medium, apparatus, and method comprising: 
accessing information from a database based on at least one of an error code of a device or an identified issue of the device (Leprince, according to the Abstract, is directed to a method and system for performing a smart repair of a target device by establishing a connection to a smart repair processing system. System components on the target device may then be analyzed, followed by an analysis of system software and user data. P4 discloses that the device could be a computer, which according to at least P82 has a camera, thereby making it an imaging device. Then, looking at P65 and P60-61, there are third party vendor systems that provide product information and diagnostics, and based on this, the repair processing system performs diagnostics on the target device. See P57-58 for details on repair kiosk. P72 discloses the results of such testing); 
predicting a solution for servicing the device based on the at least one of the error code or the identified issue and information related to previous solutions corresponding to the at least one of the error code or the identified issue (P74 discloses The desired application program(s) may further indicate a previously installed application program that is to be remediated by the smart repair system. Repair data and/or installation data for the desired application program may be identified (operation 910). Identifying the repair data and/or installation data may include identifying a source for obtaining the data. Target device license(s) for the desired application program(s) may be validated (operation 912). P80 discloses that this is for hardware components); 
generating a customized care package based on the solution, the customized care package including at least one of replacement parts or specialized tools needed for servicing the device (P80 discloses Target device components and/or related component drivers may be remediated and/or installed (operation 1202). When a target device component to be installed (or replaced) is a hardware component, the user may be instructed to performed the hardware installation (or replacement) on the target device);  
transmitting the customized care package to a technician device using a wireless communication to configure the technician device to facilitate servicing of the device according to the solution (P56 discloses in  particular embodiments, smart repair kiosk 204 may be implemented on a dedicated walk-up kiosk device that is accessible at a retail location to a user of target device 102. For example, several instances of smart repair kiosk 204 on respective dedicated hardware units may be installed within a consumer electronics store, providing service to users who bring their respective target device 102 for on-site smart repair. In another embodiment, smart repair kiosk 204 may be operated by users working at a facility for handling volume repairs, such as a repair center, a manufacturing facility, or a repair desk within a retail location. Smart repair kiosk 204 may access smart repair server 202, executing on a dedicated server, for back-end operations. For example, one instance of smart repair server 202 may be implemented at a retail location serving multiple instances of smart repair kiosk 204. Alternatively, the smart repair kiosk itself can be considered a technician device as it facilitates in the repair of the target device); 
in response to a completion of the servicing of the imaging device, obtaining feedback from the device corresponding to the care package (P68 discloses various feedbacks upon completion of the repair service); 
updating at least one of the accessed information, the predicted solution, servicing information, or a digital twin of the imaging device to update subsequent customized care package generation based on the feedback (P93, as well as other paragraphs within the reference teach that the operations of the smart repair method may be repeated as desired. As discussed above, and in P68 and P53, a complete copy of the target device can be replicated on a second target device. This means that what happens in the entire process is a copy is made, a care package is generated, repairs are made, and then everything can be repeated if desired – i.e. the digital twin and relevant information will be updated, and the care package / entire smart repair system repeated (i.e. generating a subsequent care package)).  
However, Leprince does not disclose: 
wherein the error code of the imaging device is obtained by: 
processing an image obtained by the imaging device to identify an artifact found on the image and using the artifact to identify a problem, a source of the problem, a symptom, or a combination thereof. 
However, these newly added claim limitations that the error code is processed by processing an image obtained by the imaging device to identify an artifact found on the image and using the artifact to identify a problem, a source of the problem, a symptom, or a combination thereof, this amounts to well-understood, routine, and conventional activity because these limitations can be read as processing a QR code by the imaging device and using it to identify an issue, which has been known in the art. Particularly, the Rubin reference is used to show that since 2012, it was common to use QR codes to take paper manuals and turn them into digital documents. Rubin particular discusses paper manuals for products, which is exactly the same field as the present invention which uses the problem to generate a customized care package based on the solution. 
Therefore, it would have been obvious to a person having ordinary skill prior to the effective filing date of the claimed invention to modify Leprince to include the claim limitations above to expedite the use of the system. Stated differently, Leprince is directed towards performing smart repairs of a target device. The connection between the smart repair system and the computing device, according to at least P86, is done by sending the target device code to establish a connection. It would therefore be obvious to include in that code a QR code that can be read by the device to populate an instruction manual to help repair the device. This would be efficient and save time. 
Regarding the new limitation of: 
wherein the artifact is a flaw in the image created as the image is obtained by the imaging device, wherein the flaw indicates that the imaging device obtained the image using too much radiation, not enough radiation, a failing detector, or the imaging device is misaligned, 
this does not change the prior interpretation because this limitation amounts to nonfunctional descriptive material. Specifically, the way the claim is written simply states that the artifact is a flaw in the image, and that it indicates some other piece of information. This is exactly what printed matter is – there is nothing positively recited – just a description of what an image is. 
Regarding claims 2 and 12, Leprince discloses the medium and apparatus of claims 1 and 11. Leprince further teaches wherein the instructions cause the machine to predict the solution for servicing the imaging device by testing a model of the imaging device based on the at least one of the accessed information, the error code, or the identified issue (As above, the repair system is based on an issue of the device. Note that the model of the computer according to P20 and P21 is based on the included operating system). 
Regarding claims 3 and 13, Leprince disclose claims 3 and 13 further including adding the model of the imaging device to the care package (P31 includes testing the primary OS and identifying repair data. P24 and P58 disclose that remediations can include software updates, including to that of the OS).  
Regarding claims 4 and 14, Leprince discloses wherein the information corresponds to at least one of contextual information, problem solution data, or system health information of the imaging device (As discussed above, the repair information is based on the hardware and software parts of the computer, which reads on all of the above claimed categories of information). 
Regarding claims 7 and 17, Leprince discloses wherein the instructions cause the machine to determine if a specialized tool corresponds to the predicted solution (The kiosk itself is a specialized tool and it corresponds to all predicted solutions). 
Regarding claims 8 and 18, Leprince discloses wherein the specialized tool corresponds to the predicted solution, add an identifier of the specialized tool to the care package (This is a conditional limitation because claim 7 does not require a specialized tool to actually be determined). 
Regarding claim 10, Leprince discloses wherein the technician device can at least one of service the imaging device directly, service the imaging device remotely, or facilitate the technician repair (As above in claim 1, the technician device facilitates the repair). 
Regarding claim 21, the specific data coded within the error code amounts to nonfunctional descriptive material because it does not change the structure of the apparatus or the particulars of the error code. See MPEP 2111.04 and 2111.05 for further information. 
Claims 5-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leprince et al. (US20110060945), hereinafter “Leprince.”
Regarding claims 5-6 and 16, the claims recite that the database and care package are updated based on feedback from the technician. The rejection to claim 1 already discussed updating both based on feedback from the repair system itself. The only difference is where the feedback is coming from. Because P56 discloses that the kiosk might be located in a facility for handling volume repairs, such as a repair center, and P55 disclose that the smart repair kiosk has a user interface for performing smart repair operations, it would have been obvious to a person having ordinary skill in the art that the technician could be the one inputting such information. 
Stated differently, all of the functional steps of claims 5-6 and 15-16, as well as the fact that a technician could perform the repair and user input makes it obvious that the repeating and updating steps discussed in the rejection for claim 1 could be done by a technician. 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leprince et al. (US20110060945), hereinafter “Leprince,” in view of Official Notice. 
Regarding claims 9 and 19, the Examiner asserts that it is old and well-known to include directions to a place a user needs to get to. Specifically, as discussed in the rejections to claims 5-6 and 15-16, the imaging device is being dropped off at a repair center for a technician to repair the device. It would be beneficial to the owner of the device to know how to get the device when it is done being repaired. Therefore, simply sending the user directions to the repair facility would greatly reduce any errors in driving to the wrong place and is well-known in the art. 

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant’s arguments are considered, but are deemed moot and unpersuasive. They all relate to the newly added claim limitation. 
Regarding the new limitation of: 
wherein the artifact is a flaw in the image created as the image is obtained by the imaging device, wherein the flaw indicates that the imaging device obtained the image using too much radiation, not enough radiation, a failing detector, or the imaging device is misaligned, 
this does not add any additional elements because there is no positively recited step of actually creating the artifact. The way the claim is written simply states that the artifact is a flaw in the image, and that it indicates some other piece of information. This is exactly what printed matter is (which will be the basis of the prior art rejection below), and it does not change the previous analysis because there is no technical component or technical step – merely a description of what a piece of displayed information is.  
The Examiner would also like to use this section to address the possibility of simply amending the above limitation in a positive way such that it reads “creating an artifact by having an imaging device that is using too much radiation, not enough radiation, having a failing detector, or the imaging device is misaligned. This particular limitation would still not overcome 35 U.S.C. 101 in light of the Images reference included on the PTO-892 form because at least Point 6 discloses that artifacts on images (i.e. blurriness) is a result of misalignment on the imaging device. This is a routine and commonly known feature of imaging devices, so this reference will be used in accordance with Berkheimer as support for this feature being well-understood, routine, and conventional. 
35 U.S.C. 103 Rejections:
	Applicant’s arguments are fully considered but are deemed unpersuasive and moot. Applicant’s arguments relate only to the newly amended claim language. Regarding the new limitation of: 
wherein the artifact is a flaw in the image created as the image is obtained by the imaging device, wherein the flaw indicates that the imaging device obtained the image using too much radiation, not enough radiation, a failing detector, or the imaging device is misaligned, 
this does not change the prior interpretation because this limitation amounts to nonfunctional descriptive material. Specifically, the way the claim is written simply states that the artifact is a flaw in the image, and that it indicates some other piece of information. This is exactly what printed matter is – there is nothing positively recited – just a description of what an image is. 
Further, as discussed in the 35 U.S.C. 101 response above, even if this step was positively recited, this particular limitation would still not result in allowability in light of the Images reference included on the PTO-892 form because at least Point 6 discloses that artifacts on images (i.e. blurriness) is a result of misalignment on the imaging device. 
PRIOR ART CITED BUT NOT RELIED ON
1. Images, https://www.the-digital-picture.com/News/News-Post.aspx?News=18128&Title=Top-6-Reasons-Why-Your-Images-May-Be-Blurry, which relates to artifacts with an image flaw due to image device misalignment. This reference is discussed in the Response to Arguments section. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687